DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 12, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden, as set forth in MPEP 803.  This is not found persuasive because MPEP 803 is not applicable to applications filed under 35 USC 371.  The instant application is a 371 filing.  This restriction was required based on a lack of unity, as set forth in the correspondence of May 12, 2022.  The examiner is unpersuaded that the lack of unity has been overcome.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of Species A in the reply filed on July 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed July 12, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, US Patent document 2013/161971 does not cite any known US Patent document; no copies were filed for foreign documents JPS57167009, JPH08160471; and no copies of non-patent document were filed for USPTO Office Action dated February 25, 2016 of US Patent Application 14/395,381, USPTO Notice of Allowance dated October 27, 2016 of US Patent Application 14/395,381, USPTO Office Action dated October 10, 2017 of US Patent Application 15/416,965, USPTO Office Action dated April 9, 2018 of US Patent Application 15/416,965, USPTO Notice of Allowance dated September 14, 2018 of US Patent Application 15/416,965, USPTO Office Action dated April 29, 2019 of US Patent Application 15/570,888, USPTO Notice of Allowance dated September 5, 2019 of US Patent Application 15/570,888, USPTO Office Action dated January 11, 2021 of US Patent Application 16/111,458, USPTO Notice of Allowance dated April 23, 2020 of US Patent Application 16/111,458, USPTO Office Action dated June 3, 2021 of US Patent Application 16/111,458, USPTO Office Action dated August 9, 2021 of US Patent Application 16/111,458, USPTO Notice of Allowance dated February 16, 2022 of US Patent Application 16/111,458 and USPTO Office Action dated April 1, 2022 of US Patent Application 16/641,179.  Further the information disclosure statement filed July 12, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  No English explanation of the relevance has been included with foreign documents CN101131799 and CN101142520.  Therefore, these references have been crossed out and they have not been considered, however the other documents in the information disclosure statement are being considered by the examiner.  
Further, the information disclosure statements filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information a variable transmittance vehicle window being made of record in the application.  Applicant has cited over 100 references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.

Drawings
The drawings are objected to because in figures 11-12 the character of lines not durable, clean, sufficiently dense, see 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Further, the extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the drawings.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 88 is objected to because of the following informalities:  apparent inadvertent typographical error.  The examiner would suggest and for purposes of examination use “… window of claim 83 wherein …”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“program code, executable by the processor, which when executed by the processor causes the processor to: (i) obtain an intensity measurement from the interior light sensor of the at least one wavelength of light; and (ii) in response to the intensity measurement, increase or decrease the absolute value of the voltage applied across the electrodes such that the transmittance of the switching material is increased or decreased” in claim 79;
“wherein the processor: (a) determines what percentage of the at least one wavelength of light is transmitted through the substrate and the switching material; and (b) uses the percentage of the at least one wavelength of light that is transmitted through the substrate and the switching material to determine the effective color” in claim 81;
“the processor increases the absolute value of the voltage to increase the transmittance of the switching material and decreases the absolute value of the voltage to decrease the transmittance of the switching material” in claim 82;
“the program code further causes the processor to: (a) transition the switching material from a first transmittance to an intermediate transmittance that is between a maximum and minimum transmittance of the switching material; and (b) maintain the switching material at approximately the intermediate transmittance for a time period” in claim 83;
“the processor applies a pulse width modulated signal that transitions between a non-zero peak voltage when on and a non-zero off voltage when off” in claim 86;
“the processor applies a first pulse width modulated signal to transition the switching material to the intermediate state and a second pulse width modulated signal to maintain the switching material at the intermediate state, wherein the first pulse width modulated signal has a duty cycle higher than that of the second pulse width modulated signal” in claim 87;
“the program code further causes the processor to: (a) obtain an intensity measurement from the interior light sensor of the at least one wavelength of light; and (b) when the intensity of the at least one wavelength of light exceeds an upper intensity threshold, transition the switching material to a darker intermediate state and maintain the switching material at the darker intermediate state” in claim 88;
“the processor, when the intensity of the at least one wavelength of light is below a lower intensity threshold, transitions the switching material to a lighter intermediate state and maintains the switching material at the lighter intermediate state” in claim 89;
“the transmittance of the switching material is maintained at within 50% of the intermediate transmittance, 40% of the intermediate transmittance, 30% of the intermediate transmittance, 20% of the intermediate transmittance, or 10% of the intermediate transmittance” in claim 90;
“the processor determines whether the effective color is within the undesirable color zone using the operating temperature” in claim 91; and
“the processor: (a) determines an effective color resulting from a combination of the at least two different wavelengths; (b) determines whether the effective color comprises part of an undesirable color zone that is a proper subset of a color space comprising the at least two different wavelengths; and (c) increases or decreases the absolute value of the voltage in response to whether the effective color comprises part of the undesirable color zone” in claim 92.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 81 and 90-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 90 (dependent on 83) “wherein during the time period, the transmittance of the switching material is maintained at within 50% of the intermediate transmittance, 40% of the intermediate transmittance, 30% of the intermediate transmittance, 20% of the intermediate transmittance, or 10% of the intermediate transmittance” has clarity issues.  Claim 83 requires the switching material to be maintained at approximately said intermediate level during said time period.  The specification, see page 11 lines 21-23, defines “approximately” as ±10%.  Claim 90 now broadens from ±10% to ±50% or to ±40% or to ±30% or to ±20% or substantially back to the original ±10%.  To avoid broadening the claim limitation for purposes of examination the examiner will use “wherein during the time period, the transmittance of the switching material is maintained at within 
Regarding claims 81 and 91-92 “the effective color” and “an effective color” in combination have clarity issues.  It is unclear if claims 81 and 91 should depend from claim 92 or if each claim is introducing a new element or if an “effective color” is an inherent characteristic of the device.  Since the effect color is the amount of tinting of the variable transmittance vehicle window this is considered an inherent characteristic.  See MPEP 2173.05(e).  For consistency for purposes of examination the examiner will use “[[an]] the effective color” in claim 92.
Regarding claims 91-92 “the undesirable color zone” and “an undesirable color zone” in combination have clarity issues.  It is unclear if claim 91 should depend from claim 92 or if each claim is introducing a new element or if an “undesirable color zone” is an inherent characteristic of the device.  For purposes of examination the examiner will use “[[the]] an undesirable color zone” in claim 91.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 90 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 90 fails to further limit the invention of claim 83, as set forth above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 79-92 are rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In particular, claims 79-92 read on both transitory signals and non-transitory signals as currently construed. However, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.
The following is suggested language for claim 79 and is suggested as one way to overcome the rejection of claims 79-92 under 35 U.S.C. §101 set forth above: “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as they are understood claims 79-85 and 88-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. US Patent 6,039,390.
Regarding claim 79 Agrawal discloses a variable transmittance vehicle window (abstract & column 1 lines 10-18 “chromogenic panels, such as glass windows, for vehicular … use” e.g. figures 5 & 14-16C), the window comprising: (a) a non-opaque substrate (column 12 lines 35-36 “chromogenic panel should have a light-transmissive substrate, such as glass or plastic, which is preferably clear” e.g. figures 1A-E substrate 101 or 101’); (b) a switching material affixed to the substrate and positioned such that at least some light that passes through the substrate also passes through the switching material (column 12 lines 37-53 e.g. EC medium 105 or 107); (c) a first electrode and a second electrode electrically coupled to the switching material (e.g. transparent conductors 103 & 103’), wherein transmittance of the switching material decreases until reaching a minimum on exposure to a first stimulus and increases until reaching a maximum in response to application of a second stimulus, wherein at least one of the first and second stimuli comprises applying a voltage across the electrodes (abstract “an optical property which varies according to an applied signal” & column 12 lines 54-61); (d) voltage application circuitry for selectively applying different voltages across the electrodes (e.g. control electronics 31); (e) an interior light sensor positioned to measure intensity of at least one wavelength of light that has entered the interior of a vehicle comprising the window after passing through the substrate and the switching material (column 17 lines 5-28 e.g. photocell 38b), wherein the at least one wavelength of light is a proper subset of the visible spectrum (column 14 lines 4-9 “chromogenic panels of the present invention can be coupled with radiation sensors (i.e. visible and solar)” & column 18 line56-column 19 line 26 “Photosensor 2010 is a photoconductive element (photoresistor) which has a spectral response which approximates the spectral sensitivity of the human eye” see figure 14); and (f) a non-transitory computer readable medium and a processor (e.g. controller 35) communicatively coupled to the non-transitory computer readable medium (implicit given discussion in column 17 lines 5-28 & 38-50 noting automatic operation using a microprocessor), the interior light sensor, and the voltage application circuitry, wherein the non-transitory computer readable medium has encoded thereon program code, executable by the processor, which when executed by the processor causes the processor to: (i) obtain an intensity measurement from the interior light sensor of the at least one wavelength of light (implicit given discussion in column 17 lines 5-28 & 38-50 noting automatic operation using stored data and/or mathematical algorithms); and (ii) in response to the intensity measurement, increase or decrease the absolute value of the voltage applied across the electrodes such that the transmittance of the switching material is increased or decreased (inherent given the normal and usual operation of device1). 
Regarding claim 80 Agrawal discloses the window of claim 79, as set forth above.  Agrawal further discloses wherein the at least one wavelength of light comprises a range of wavelengths, and wherein the intensity measurement of the range of wavelengths is a cumulative intensity of the range of wavelengths (Inherent given the nature of light and the operation of photocells).
Regarding claim 81 Agrawal discloses the window of claim 79, as set forth above.  Agrawal further discloses it is further comprising an exterior light sensor (e.g. photocell 38a) communicatively coupled to the processor and positioned to measure the intensity of the at least one wavelength of light that has not passed through the switching material (column 17 lines 5-28 see figure 5), and wherein the processor: (a) determines what percentage of the at least one wavelength of light is transmitted through the substrate and the switching material; and (b) uses the percentage of the at least one wavelength of light that is transmitted through the substrate and the switching material to determine the effective color (implicit given normal and usual operation of the device and column 17 lines 5-50 discussing mathematical algorithms being used and lighting conditions inside and outside of the vehicle being used to automatically control the device).
Regarding claim 82 Agrawal discloses the window of claim 79, as set forth above.  Agrawal further discloses wherein the processor increases the absolute value of the voltage to increase the transmittance of the switching material and decreases the absolute value of the voltage to decrease the transmittance of the switching material (column 16 lines 48-55 “The components, mechanisms and techniques which can be employed to vary the color and darkness of chromogenic panels are themselves well-known. For example, it will be appreciated that the known art, including some of the art cited herein, teaches the use of an AC waveform to control LC and PDLC devices, as well as the use of a DC waveform to control EC and UCPC devices. If desired, the DC voltage can be ramped from zero to the selected voltage.”).
Regarding claim 83 Agrawal discloses the window of claim 79, as set forth above.  Agrawal further discloses wherein the program code further causes the processor to: (a) transition the switching material from a first transmittance to an intermediate transmittance that is between a maximum and minimum transmittance of the switching material; and (b) maintain the switching material at approximately the intermediate transmittance for a time period (column 19 lines 8-24 discusses “creating an intermediate transmissivity state between fully-colored and fully-bleached” and maintaining during prolonged coloration).
Regarding claim 84 Agrawal discloses the window of claim 83, as set forth above.  Agrawal further discloses wherein the first transmittance is the maximum or minimum transmittance of the switching material (device is capable of being switched from a maximum or minimum to an intermediate state, see column 18 line56-column 19 line 26).
Regarding claim 85 Agrawal discloses the window of claim 83, as set forth above.  Agrawal further discloses wherein the processor applies a pulse width modulated signal having a duty cycle of less than 100% to transition the switching material to and maintain the switching material at the intermediate transmittance (column 19 lines 18-24 “momentary application of voltage and duty cycling … can be utilized to intermittently apply coloration voltage to the chromogenic panels”).
Regarding claim 88 Agrawal discloses the window of claim 83, as set forth above.  Agrawal further discloses wherein the program code further causes the processor to: (a) obtain an intensity measurement from the interior light sensor of the at least one wavelength of light; and (b) when the intensity of the at least one wavelength of light exceeds an upper intensity threshold, transition the switching material to a darker intermediate state and maintain the switching material at the darker intermediate state (column 18 line 56-column 19 line 26 discusses the signal from the photodetector being used for “creating an intermediate transmissivity state between fully-colored and fully-bleached” and maintaining during prolonged coloration).
Regarding claim 89 Agrawal discloses the window of claim 88, as set forth above.  Agrawal further discloses wherein the processor, when the intensity of the at least one wavelength of light is below a lower intensity threshold, transitions the switching material to a lighter intermediate state and maintains the switching material at the lighter intermediate state (implicit given the discussion in column 18 line 56-column 19 line 26).
Regarding claim 90 Agrawal discloses the window of claim 83, as set forth above.  Agrawal further discloses wherein during the time period, the transmittance of the switching material is maintained at within 50% of the intermediate transmittance, 40% of the intermediate transmittance, 30% of the intermediate transmittance, 20% of the intermediate transmittance, or 10% of the intermediate transmittance (column 19 lines 8-24 discusses maintaining intermediate transmissivity state during prolonged coloration).
Regarding claim 91 Agrawal discloses the window of claim 83, as set forth above.  Agrawal further discloses it is further comprising a temperature sensor (e.g. temperature sensor 38c) communicatively coupled to the processor (see figure 5) and positioned to measure an operating temperature of the switching material (see figure 5), and wherein the processor determines whether the effective color is within an undesirable color zone using the operating temperature (implicit given column 12 lines 37-53 noting temperature causing variations in the optical properties of the device and column 17 lines 38-50 discussing automatic control using the temperature sensor to control light levels).
Regarding claim 92 Agrawal discloses the window of claim 79, as set forth above.  Agrawal further discloses wherein the at least one wavelength of light comprises at least two different wavelengths (inherent given the nature of sunlight), wherein the processor obtains an intensity measurement for each of the at least two different wavelengths (e.g. from 38b), and wherein the processor: (a) determines the effective color resulting from a combination of the at least two different wavelengths (implicit given column 18 lines 52-62 particularly “automatic mode of operation, photosensor 2010 and associated filtering circuitry 2012 generate an electrical signal indicative of the lighting … Photosensor 2010 is a photoconductive element (photoresistor) which has a spectral response which approximates the spectral sensitivity of the human eye.”); (b) determines whether the effective color comprises part of an undesirable color zone that is a proper subset of a color space comprising the at least two different wavelengths (implicit given column 18 lines 52-62); and (c) increases or decreases the absolute value of the voltage in response to whether the effective color comprises part of the undesirable color zone (inherent given the normal and usual operation of device2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Insofar as it is understood claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. US Patent 6,039,390 in view of Ash et al. US Patent Application Publication 2007/0285759.
Regarding claim 86 Agrawal discloses the window of claim 83, as set forth above.  Agrawal further discloses wherein the processor applies a pulse width modulated signal (column 19 lines 18-24 “momentary application of voltage and duty cycling …).
Agrawal does not disclose that the pulse width transitions between a non-zero peak voltage when on and a non-zero off voltage when off.
Ash teaches a variable transmittance vehicle window (title & figure 1 variable transmittance 10 window in aircraft 2, buses 4, and trains 6) including a substrate (e.g. figure 9 substrate 48); a switching material (e.g. electrochromic 47); a first and second electrodes (e.g. transparent conductors 36 & 38), wherein transmittance of the switching material is reversibly changed in response to application voltage across the electrodes (axiomatic for electrochromic based variable transmittance vehicle window); voltage application circuitry for selectively applying different voltages across the electrodes (e.g. figure 2 controllers 70 and/or 90); a light sensor positioned to measure intensity of light after passing through the substrate and the switching material (e.g. light sensors 621-624), the controller obtain an intensity measurement from a light sensor (paragraphs [0053-54]); and in response to the intensity measurement, changes the absolute value of the voltage applied across the electrodes such that the transmittance of the switching material is increased or decreased (axiomatic inter alia paragraph [0007]) and further teaches pulse width transitions between a non-zero peak voltage when on and a non-zero off voltage when off (paragraph [0115] discusses using a reversed biased pulse instead of grounding, i.e. setting to zero) for the purpose of improving the speed of tint change (paragraph [0115]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the window as disclosed by Agrawal to have the pulse width transitions between a non-zero peak voltage when on and a non-zero off voltage when off as taught by Ash for the purpose of for the purpose of improving the speed of tint change.

Insofar as it is understood claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. US Patent 6,039,390 in view of Branda et al. US Patent Application Publication 2015/0116808, of record.
Regarding claim 87 Agrawal discloses the window of claim 83, as set forth above.  Agrawal further discloses wherein the processor applies a first pulse width modulated signal to transition the switching material to the intermediate state (column 19 lines 18-24 “momentary application of voltage and duty cycling … can be utilized to intermittently apply coloration voltage to the chromogenic panels”).
Agrawal does not disclose a second pulse width modulated signal to maintain the switching material at the intermediate state, wherein the first pulse width modulated signal has a duty cycle higher than that of the second pulse width modulated signal.
Branda teaches a control system for a variable transmittance optical filter assembly includes a controller in communicatively coupled to a pair of load terminals, and a memory communicatively coupled to the controller and having encoded thereon statements and instructions executable by the controller to transition the optical filter assembly between operating states when coupled to the pair of load terminals (abstract) and applies a first pulse width modulated signal to transition the switching material to the intermediate state (paragraph [0057] & figure 3 first pulse starting at 2 and ending at 8); and further teaches a second pulse width modulated signal (e.g. paragraph [0057] figure 3 pulses from 12 to 16 and subsequent pulses) to maintain the switching material at the intermediate state (paragraph [0057] & figure 3 “‘hold mode’ where its transmittance is held at an average value and variance corresponding to an intermediate state”), wherein the first pulse width modulated signal has a duty cycle higher (e.g. 6) than that of the second pulse width modulated signal (e.g. 4) for the purpose of reducing power consumption and extending life of the device (paragraph [0057]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the window as disclosed by Agrawal to have a second pulse width modulated signal to maintain the switching material at the intermediate state, wherein the first pulse width modulated signal has a duty cycle higher than that of the second pulse width modulated signal as taught by Branda for the purpose of reducing power consumption and extending life of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                          July 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  See In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) and MPEP 2112.02.
        2 Ibid. In re King.